jDmc^s
                      a^^lQjEIC^pMiapIJRiaENCRIMINAL APPEAES'OT<JEXAS    •.;.^",~"0"t<„,1

               OFFICIAL BUSINESS.             ir^a^^\^^S^5^'--i
               STATE 0F"TEXA$ ""— ~
                                                                        ^tSSlEY BOwiSWh^
               PENALTY F0I|\«                            02 1M
 1/21/2015 PRIVATE USEV,-                                0004279596      JAN22       2015

 MORGAN, TEDRICK DEVyA^E^Ct^^^          cu.
                                                                                            \
                             GQCnrhas^denied wit|p4written order the application for\
 This is to advise that the "-*-"-•-'
 writ of habeas corpus.
                                                                  Abel Acosta, Clerk


                                                                      L CENTER




iEB'f43B 73iVS